DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Regarding the drawings and previous indefiniteness rejections, examiner thanks applicant for cancellation of unshown/described parts.  Drawings of 1/22/2021 are now accepted.  
Applicant’s arguments with respect to claim(s) 1-9, 11-23 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radius greater than the distance between the axle and the pivot pin 170 (this is not clearly shown in figure 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Examiner notes that applicant has removed the bearing axle, and therefore assumes it is intended to be removed the second time in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, applicant claims “radius of the wheel being greater than a distance between the wheel axle and the first pin”.  Examiner notes that at no point of applicant’s disclosure has applicant compared radius r, figure 10, to hv, figure 10.  Further, examiner notes that the drawing of figure 10 does not support radius being greater than the axle to the pin 170.  Examiner also notes that the radius of the wheel is a constant, as the wheel does not compress; the distance between the axle of the wheel and the pivot point of the caster fork are holes on the caster fork, and the caster fork does not compress.  Examiner notes that there is no support for this particular comparison of size.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-2, 4-8, 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by 6532623 Watanabe.
Regarding claim 1, Watanabe discloses a caster assembly, comprising: 
a caster frame 2; 
a thrust bearing (column 3, line 58) configured to allow rotation of the caster frame about a first axis of rotation (“swing about a perpendicular axis”); 
a caster fork 3 pivotally coupled to the caster frame 2 (at axis 7); 
a wheel 4 supported by the caster fork 3; and 
a biasing member 20 extending between a first end in contact with the frame 2 at a first contact point and a second end in contact with the caster fork 3 at a second contact point such that rotation of the caster fork relative to the frame varies a distance between the first contact point of the frame and the second contact point of the caster fork (as shown in figure 1), the biasing member 20 extending along a longitudinal axis, the longitudinal axis intersecting at least a portion of the wheel 4 supported by the caster fork 3.  Examiner notes that the biasing member 20 is within the width of the fork 3, and is positioned to have an axis that intersects the wheel at all positions of the wheel, as shown in figure 1.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Watanabe discloses the caster assembly of Claim 1, wherein the biasing member comprises a spring 20.

Regarding claim 4, Watanabe discloses the caster assembly of Claim 1, wherein the caster fork 3 is configured to rotate around a second axis of rotation which is generally orthogonal to the first axis of rotation.  Examiner notes that caster fork 3 pivots at point 7, shown in figure 1; the axis at point 7 is orthogonal to the swivel axis.

Regarding claim 5, Watanabe discloses the caster assembly of Claim 4, wherein the second axis (pivoting axis at point 7) of rotation does not intersect the first axis of rotation (first axis is swivel axis, and does not intersect the pivoting axis, as shown in figure 1).

Regarding claim 6, Watanabe discloses the caster assembly of Claim 1, wherein the caster fork 3 is located between a first side of the frame and a second side of the frame (shown in figure 2).

Regarding claim 7, Watanabe discloses the caster of claim 1, wherein the caster fork 3 is pivotally coupled to the caster frame 2 via a pin 7 extending through an aperture in the caster fork 3 and an aperture in the caster frame 2.  

Regarding claim 8, Watanabe discloses the caster of claim 7, wherein the aperture in the caster fork (inner section of figure 2) has a larger cross sectional size than the aperture in the caster frame (hole for 7 in frame 2).  Examiner notes that the pin 7 has a consistent diameter, and requires the use of a sleeve 11 in order to fit in the hole in fork 3, and therefore examiner contends that the hole for pin 7 in fork 3 is larger than the hole for pin 7 in the frame 2.  

Regarding claim 18, Watanabe discloses a wheeled apparatus, comprising: 

a plurality of wheels supported by the apparatus frame (as is common with “wheelchairs”), at least one of the wheels supported by a self-adjusting caster assembly disposed between the frame and the wheel, the self-adjusting caster assembly comprising: 
a caster frame 2; a thrust bearing (column 3, line 58) coupled to the caster frame and configured to allow rotation of the frame about a bearing axle coupled to the apparatus frame (“swing about a perpendicular axis”); 
a caster fork 3 pivotally coupled to the caster frame 2 (at point 7); and 
wherein the caster fork 3 is biased away from the caster frame 2 (column 4, lines 23-29) by a biasing member 20 extending between a first end in contact with the caster frame 2 at a first contact point and a second end in contact with the caster fork 3 at a second contact point, rotation of the caster fork relative to the caster frame varying a distance between the first contact point of the frame and the second contact point of the caster fork (see figure 4); and 
wherein the entire biasing member 20 overlies the at least one wheel 4 (as shown in figure 1) and is located between a front edge and a rear edge of the at least one wheel when the at least one wheel rolls on the ground (as shown in figure 1).

Regarding claim 19, Watanabe discloses the wheeled apparatus of Claim 18, further comprising a second self- adjusting caster assembly supporting a second wheel (wheelchairs typically have two front casters, and two drive wheels), having an identical structure to the first caster.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of 750984 Kennedy.
Regarding claim 3, Watanabe discloses the caster assembly of claim 2, but discloses a conical spring made of compressible rubber biasing member 20, and does not disclose the use of a conical coil spring.  
Kennedy discloses the use of a conical coil spring with casters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different kind of compression coil spring, such as a conical coil spring of Kennedy, in place of the conical spring of Watanabe, as this is a known alternative in the art, and would provide a known change in the function of Watanabe.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 9, Watanabe discloses a caster assembly, comprising: 
a caster fork 3 comprising first and second caster fork arms (fork 3 is on either side of wheel 4) extending from either side of a central fork portion (figure 1), the first and second caster fork arms configured to support a wheel disposed therebetween (wheel 4 mounted to fork arms); 
a conical spring 20 connected at a first end to the central fork portion 3 (figure 2); and

the central frame portion (of the caster frame 2) comprising a recessed section (within spacer 15, best shown as a recess in figure 1), the conical member 20 connected at a second end to the recessed section of the central frame portion (figure 1); 
the conical spring 20 configured to bias the central fork portion away from the central frame portion (discussed in column 4, lines 23-29), 
the recessed section of the central frame portion (present in figure 1) providing clearance for the conical spring to collapse within the recessed section of the central frame portion when the central frame portion is moved towards the central fork portion.  
Watanabe discloses the conical spring made of compressible rubber biasing member 20, and does not disclose the use of a conical coil spring.  
Kennedy discloses the use of a conical coil spring with casters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different kind of compression coil spring, such as a conical coil spring of Kennedy, in place of the conical spring of Watanabe, as this is a known alternative in the art, and would provide a known change in the function of Watanabe.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   




Regarding claim 12, Watanabe as modified discloses the caster assembly of Claim 9, wherein the caster frame 2 is coupled to a thrust bearing (column 3, line 58), and wherein the caster frame 2 is rotatable about a bearing axle of the thrust bearing (“swing about a perpendicular axis”).

Regarding claim 13, Watanabe as modified discloses the caster assembly of Claim 12, wherein an axis of rotation of the thrust bearing is substantially perpendicular to the axis of rotation of the caster fork (axis is that of bolt 5).

Regarding claim 14, Watanabe as modified discloses the caster assembly of Claim 12, wherein the caster fork 3 is configured to support a wheel having an axis of rotation which remains radially offset from an axis of rotation of the thrust bearing (wheel 4 is attached to caster fork 3 with an axle that is offset from bolt 5, figure 1).

Regarding claim 15, Watanabe as modified discloses the caster assembly of Claim 9, wherein the caster fork 3 comprises a plurality of mounting apertures (through holes for wheel axle, figures 1 and 2) configured to support a wheel assembly 4.

Regarding claim 16, Watanabe as modified discloses the caster assembly of Claim 15, wherein a distance between a plane of the central frame portion and the mounting apertures (in the fork arms for 

Regarding claim 17, Watanabe as modified discloses the caster assembly of Claim 15, wherein the conical coil spring (of Kennedy) is configured to push the caster fork away from the central frame portion to maintain contact between an underlying surface and a wheel supported by the caster fork (discussed in column 4, lines 23-29).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 18 above, and further in view of 8607414 Kinsela.
Regarding claim 20, Watanabe discloses the wheeled apparatus of Claim 18, wherein the wheeled apparatus comprises a wheelchair, not a shopping cart.
Kinsela discloses a similar hinge with spring mounted on a shopping cart (column 2, line 53).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the wheeled device (chair) of Watanabe into a shopping cart as known in Kinsela, as what is attached to the caster just makes the thing attached to the casters mobile.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 21, Watanabe discloses the wheeled apparatus of claim 18, wherein the entire caster fork 3 is located between the front edge and rear edge of the frame 2, not between a front and rear edge of the wheel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to shorten the length of fork arms 3 and the length of the frame 2 between the spring 20 and the pivot 7 in order for the fork to be within the front and rear edge of the wheel.  Examiner contends that this is .

Claims 1, 22, 23, are rejected under 35 U.S.C. 103 as being unpatentable over 8607414 Kinsela, in view of Watanabe.
Regarding claim 1, Kinsela discloses a caster assembly 10, comprising: 
a caster frame 20; 
a caster fork 22 pivotally coupled to the caster frame 20 (at axis 50); 
a wheel 24 supported by the caster fork 22, and 
a biasing member 26 extending between a first end in contact with the frame (at end of spring member 26), and a second end in contact with the caster fork 22 (at point 28) such that rotation of the caster fork relative to the frame varies a distance (figure 3).
Kinsela does not disclose the use of a biasing member with the axis as claimed or a thrust bearing.  
Watanabe discloses the biasing member and the thrust bearing, as disclosed in claim 1 above.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a thrust bearing as taught by Watanabe onto the caster assembly of Kinsela in order to provide an extra axis of rotation, as is old and well known and desired in the art, taught in Watanabe.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a biasing member as taught by Watanabe into the caster of Kinsela, as attaching it between the contacting end of spring 26 and the frame 20, as suggested in Watanabe, as this provides an extra manner of providing the “shock absorbing” feature (abstract of Kinsela).  Examiner notes that it is 

Regarding claim 22, Kinsela as modified discloses the caster of claim 1, wherein the caster fork 22 is pivotally connected to the caster frame 20 via a pin 50, the pin extending through a first aperture in a first arm 64 of the caster fork 22 and a first aperture 48 in the caster frame, the same pin extending through a second aperture in a second arm of the caster fork and a second aperture in the caster frame.
Kinsela discloses the use of one pin 50 to attach the caster fork 22 to the caster frame 20.  However, examiner notes that Kinsela discloses that only edges of the fork and frame contact the pin, as shown in figure 4, and therefore examiner contends It would have been obvious to one of ordinary skill in the art at the time of the invention to split the pin 50 to two different pins on either side of the caster of Kinsela.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V) (c).  Examiner contends that the use of separate pins to perform the function of one pin is equivalent, and does not alter the form, function, or use, of the Kinsela device.  

Regarding claim 23, Kinsela as modified discloses the caster assembly of Claim 22, wherein the wheel 24 is supported by an axle 56 extending through the first and second arms 64 of the caster fork 22, a radius of the wheel 24 being greater than a distance between the wheel axle 56 and the first pin 50.

Conclusion
Examiner notes that applicant has not claimed the location of the pivot pin between the thrust bearing axis and the attachment of the spring to the caster frame.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677